Fourth Court of Appeals
                                   San Antonio, Texas
                                          November 1, 2017

                                      No. 04-17-00591-CV

                                       Scott HARRISON,
                                            Appellant

                                                  v.

                                     OAKS OF BANDERA,
                                          Appellee

                         From the County Court, Bandera County, Texas
                                   Trial Court No. 17-0076
                          Honorable Richard A. Evans, Judge Presiding


                                           ORDER
       On October 26, 2017, Appellant Scott Harrison, acting pro se, filed his brief. On October
30, 2017, Appellee moved to strike Appellant’s brief. Appellee’s motion to strike is GRANTED.
        Appellant’s brief does not comply with Rule 38.1 of the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 38.1. Specifically, the brief does not include compliant versions
of the following:
      Identity of Parties and Counsel,
      Statement of Facts,
      Summary of the Argument,
      Argument,
      Prayer, or
      Appendix.
See id. The brief has these additional defects.
      No part of the brief contains any citations to the record. See id. R. 38.1(g) (“The
       statement [of facts] must be supported by record references.”); id. R. 38.1(i) (“The brief
       must contain . . . appropriate citations . . . to the record.”).
      The brief consists primarily of concatenated fragments of parties’ names, case names, and
       other information that do not form complete sentences, and these concatenations fail to
       present any legal arguments. See id. (“The brief must contain a clear and concise
       argument for the contentions made . . . .”).
      The brief lists a number of authorities but fails to explain how the authority is relevant to
       Appellant’s complaints. See id. (requiring “appropriate citations to authorities”).
      The brief does not comply with the form requirements of Rule 9.4. See id. R. 9.4.
        This court may order a party to amend, supplement, or redraw a brief if it flagrantly
violates Rule 38. See id. R. 38.9(a). We conclude that the formal defects described above
constitute flagrant violations of Rule 38.
        Therefore, we STRIKE Appellant’s brief and ORDER appellant Scott Harrison to file an
amended brief within TEN DAYS of the date of this order. The amended brief must correct
all of the violations listed above and fully comply with the applicable rules. See, e.g., id. R.
9.4, 9.5, 38.1. If the amended brief does not comply with this order, we “may strike the brief,
prohibit [Appellant] from filing another, and proceed as if [Appellant] had failed to file a brief.”
See id. R. 38.9(a); see also id. R. 38.8(a) (authorizing this court to dismiss an appeal if an
appellant fails to timely file a brief).
        If Appellant timely files a brief that complies with this order, Appellee’s brief will be due
thirty days after Appellant’s brief is filed. See TEX. R. APP. P. 38.6(b).



                                                      _________________________________
                                                      Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of November, 2017.


                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court